DETAILED ACTION
	Claims 2-21 are present for examination.
	Claim 1 has been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2020 and 06/08/2020 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
In specification, lines 1 and 2, where it says “Application No. 15/896,943, entitled" should be -- Application No. 14/606,252, now patent No. 10,592,145, entitled--.
Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,592,145. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 2 of the present application corresponds to claim 1 of the ‘145 patent, where “A networked information management…” corresponds to claim 1, lines 1-2 of the ‘145 patent; “a client computing device associated…” corresponds to claim 1, lines 3-8 of the ‘595 patent; “one or more computing devices, wherein…” corresponds to claim 1, line 10-16 of the ‘145 patent; “train a machine learning (ML) model…” corresponds to claim 1, lines 17-20 of the ‘145 patent; and “provide the client computing device with access…” corresponds to claim 1, lines 21-26 of the ‘145 patent.

Claim 3 of the present application corresponds to claim 2 of the ‘145 patent, where “The networked information management…” corresponds to claim 2, lines 1-4 of the ‘145 patent; “retrieve user directory information from a user directory…” corresponds to claim 2, lines 5-8 of the ‘595 patent; and “train the (ML) model using data…” corresponds to claim 2, lines 9-10 of the ‘145 patent.

Claim 4 of the present application corresponds to claim 3 of the ‘145 patent, where “The networked information management…” corresponds to claim 3, lines 1-4 of the ‘145 patent; “retrieve second data object…” corresponds to claim 3, lines 5-6 of the ‘595 patent; “retrain the ML model using…” corresponds to claim 3, line 8 of the ‘145 patent; and “provide the client computing device with access…” corresponds to claim 3, lines 10-15 of the ‘145 patent.

Claim 5 of the present application corresponds to claim 4 of the ‘145 patent, where “The networked information management…” corresponds to claim 4, lines 1-4 of the ‘145 patent; “obtain a request to store in the secondary…” corresponds to claim 4, lines 5-9 of the ‘595 patent; “process the first data object…” corresponds to claim 4, lines 10-11 of the ‘145 patent; and “store the secondary copy of the first…” corresponds to claim 4, lines 12-13 of the ‘145 patent.

Claim 6 of the present application corresponds to claim 5 of the ‘145 patent, where “wherein the ML model generates a prediction…” corresponds to claim 5, lines 1-6 of the ‘145 patent.

Claim 7 of the present application corresponds to claim 6 of the ‘145 patent, where “wherein the one or more inputs comprise at least…” corresponds to claim 6, lines 1-9 of the ‘145 patent.

Claim 8 of the present application corresponds to claim 7 of the ‘145 patent, where “wherein the computer-executable instructions, when executed cause the one or more computing devices to train the ML model… corresponds to claim 7, lines 1-5 of the ‘145 patent.

Claim 9 of the present application corresponds to claim 8 of the ‘145 patent, where “wherein the data object data comprises at least one of data object access times…” corresponds to claim 8, lines 1-8 of the ‘145 patent.

Claim 10 of the present application corresponds to claim 9 of the ‘145 patent, where “wherein the data object comprises at least one of a file, a folder…” corresponds to claim 9, lines 1-4 of the ‘145 patent.

Claim 12 of the present application corresponds to claim 10 of the ‘145 patent, where “A computer implemented method…” corresponds to claim 10, line 1 of the ‘145 patent; “retrieving data object data associated…” corresponds to claim 10, line 2-9 of the ‘145 patent; “training a machine learning (ML) model…” corresponds to claim 10, lines 10-11 of the ‘145 patent; and “providing the client computing device with access…” corresponds to claim 10, lines 12-17 of the ‘145 patent.

Claim 13 of the present application corresponds to claim 11 of the ‘145 patent, where “The computer implemented method…” corresponds to claim 11, lines 1-2 of the ‘145 patent; “retrieving user directory information from a user directory…” corresponds to claim 11, lines 3-6 

Claim 14 of the present application corresponds to claim 12 of the ‘145 patent, where “The computer implemented method…” corresponds to claim 12, lines 1-2 of the ‘145 patent; “retrieving second data object…” corresponds to claim 12, lines 3-4 of the ‘595 patent; “retraining the ML model using…” corresponds to claim 12, lines 6-7 of the ‘145 patent; and “providing the client computing device with access…” corresponds to claim 12, lines 8-14 of the ‘145 patent.

Claim 15 of the present application corresponds to claim 13 of the ‘145 patent, where “The computer implemented method…” corresponds to claim 13, lines 1-2 of the ‘145 patent; “receiving a request to store in the secondary…” corresponds to claim 13, lines 3-7 of the ‘595 patent; “processing the first data object…” corresponds to claim 13, lines 8-9 of the ‘145 patent; and “storing the secondary copy of the first…” corresponds to claim 13, lines 10-11 of the ‘145 patent.

Claim 16 of the present application corresponds to claim 14 of the ‘145 patent, where “wherein the ML model generates a prediction…” corresponds to claim 14, lines 1-6 of the ‘145 patent.

Claim 17 of the present application corresponds to claim 15 of the ‘145 patent, where “wherein the one or more inputs comprise at least…” corresponds to claim 15, lines 1-9 of the ‘145 patent.

Claim 18 of the present application corresponds to claim 16 of the ‘145 patent, where “wherein training ab ML model further… corresponds to claim 16, lines 1-4 of the ‘145 patent.

Claim 19 of the present application corresponds to claim 17 of the ‘145 patent, where “wherein the data object data comprises at least one of data object access times…” corresponds to claim 17, lines 1-7 of the ‘145 patent.

Claim 20 of the present application corresponds to claim 18 of the ‘145 patent, where “wherein the data object comprises at least one of a file, a folder…” corresponds to claim 18, lines 1-4 of the ‘145 patent.

Allowable Subject Matter
	Claims 2-10 and 12-20 would be allowable if Double Patenting rejection is overcome.

Claims 11 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if Double Patenting rejection is overcome.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi et al. (US 2017/0061329). Kobayashi et al. teaches a machine learning management apparatus and method.
Phillipps et al. (US 2014/0295466). Phillipps et al. teaches an integrated machine learning for a management data product.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.